DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, and dependents, Examiner notes that the instant claim limitation “wherein a friction force of the glass sliding surface is reduced” is indefinite to the extent that it purports a structural difference pertaining to the coefficient of friction of the syringe barrel (as compared to a syringe barrel having absolutely no specific treatment – see Par. 27 – and derived from ONLY a single manufacture). The instant disclosure does not sufficiently link any of the specific method steps with the resultant reductions in the coefficient of friction and there is absolutely no indication that such a process might be replicated on syringes other than a specific Long Schott form 3 syringe as “obtained”  “without silicone oil”.
	Specifically there were only four sample syringes specifically tested with no controls for each of the recited method steps –
	Sample 2 includes WFI, autoclave sterilization, and oven drying at 90C
Sample 3 includes WFI, autoclave sterilization, a hexane rinse, and room temperature drying
Sample 4 includes WFI, autoclave sterilization, and room temperature drying
Sample 5 includes WFI, autoclave sterilization, and oven drying at 90C
The results presented in Table 1 fail to provide sufficient data that demonstrates a clear trend in the method steps and more importantly one that isolates each of the method steps to compare them against controls – or provides any particular discussion of what structural differences to the syringe barrels are presumed to be responsible for the decrease in static and dynamic friction. Specifically, there is no indication of the performance of a syringe that is merely rinsed with WFI without autoclave sterilization, a syringe that is subjected only to autoclave sterilization, a syringe that is subject only to a hexane rinse…etc. Furthermore, the resultant claimed structure is merely a “first component” that is “free of lubricant” and exhibits some degree of comparative decrease in static and dynamic friction as compared to the control of a relatively non-descript comparative control syringe. 
The breadth of the claim and the basis for determining infringement of the method being predicated largely on merely being able to discern an experimental change in static/dynamic friction to an article (of largely indefinite structure as to its initial condition/structure) creates substantial confusion over what precise physical structure is sought to be protected by resultant “a friction force of the glass sliding surface is reduced” step of the instant claim. There is no indication as to in what condition the “first component” of syringe is provided, whether the syringe component is provided in an already cleaned and sterilized condition or if the syringe component is provided directly from the manufacturing floor without having been treated in an manner, whereby the initial condition of the syringe would be understood to be critical for determining what material affect the process might have on the syringe and particularly whether or not the friction of the sliding surface of the component might be reduced by this process. It is therefore, unclear, whether infringement of the method would or would not occur if each and every step of the method was performed, but there was no discernable and measurable change in the friction force before and after the method.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of WO 02/066387 (“Vetter”) and U.S. Publication No. 2011/0282185 (“Yanase”).
Regarding Claims 1 and 4, Horiuchi discloses a method of treating a syringe assembly (25) comprising:
Providing a glass barrel (11; Par. 63, 114) having a glass sliding surface (i.e. any surfaces of the syringe) for sliding engagement with a complementary component of a syringe assembly (e.g. a slip on hand grip, syringe cap, or some other additional accessory);
Applying saturated steam to heat the first component and the water in contact with the first sliding surface (see Par. 111, 115, 130, 133 – RE: “autoclave sterilization”).
Horiuchi discloses the invention substantially as claimed except for explicitly disclosing the temperature and duration of the autoclave sterilization step. However, such sterilization procedures are known to the art, see Vetter. Vetter discloses a method of autoclave sterilization of a syringe barrel including subjecting the barrel to steam at a temperature of 121 degrees C for a duration of up to 60 minutes (Pg. 2, Ln. 22-29). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the syringe in the method of Horiuchi to autoclave sterilization at a temperature above 120 degrees C for 60 minutes, as disclosed by Vetter, thereby ensuring that the syringe is sufficiently sterilized via the autoclave procedure.
Horiuchi discloses the invention substantially as claimed except for explicitly disclosing that the barrel is “dried” after applying saturated steam to heat the first component and the WFI in contact with the first sliding surface. In the instant case without quantifying the “drying” step, Examiner submits any amount of time the article is removed from the autoclave apparatus may be considered an act of “drying”. However, for the sake of prosecution the following is presented. Yanase describes a very similar method (Par. 37) wherein a syringe is similarly filled with WFI and subjected to autoclave sterilization (Par. 37) – after which the syringe is dried (Par. 37). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to dry the syringe of Horiuchi after autoclave sterilization, as disclosed by Yanase, whereby drying of the syringe will be understood to remove excess water which might interfere with handling of the syringe.
	Examiner submits that in the resultant article of the invention of Horiuchi will exhibit reduced friction of the first sliding surface when subjected to dynamic and static contact from the second, complementary component pursuant to the adherence to the characteristics of the claimed methodology including filling the syringe with WFI subjecting the syringe to saturated steam sterilization and drying the syringe. Examiner submits that there is no need for Horiuchi recognize that this treatment resulted in a surface with reduced friction as discovery of a previously unrecognized property does not make a pre-existing article novel.
Regarding Claim 7, Examiner notes that the complementary component is not required, but could logically include, within the context of the method, any suitable syringe tip cap which slides over the outer surface of the distal end of the syringe barrel.
Regarding Claim 10, Examiner submits that it is inherent, as part of a process of autoclave sterilization as described by Horiuchi, that the barrel is placed into an autoclave prior to the application of the saturated steam to the extent that the interior of the autoclave is where the steam is applied.
	Regarding Claim 8, Horiuchi discloses the glass barrel contains WFI (Par. 111, 115, 130, 133 – RE: “purified water”).
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of WO 02/066387 (“Vetter”) and U.S. Publication No. 2011/0282185 (“Yanase”) as applied above, and further in view of U.S. Publication No. 2002/0164265 (“Hetzler”).
Regarding Claim 5, Horiuchi fails to explicitly suggest drying the syringe at or above 90 degrees C. However, Hetzler discloses that after a syringe is autoclave sterilized it may be moved to a “drying oven” to be dried at a high temperature of at least 80 degrees C and preferably between 80 degrees C and 100 degrees C (Par. 24). It has been held that a range which overlaps with a claimed range obviates said range (see MPEP 2144). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the article of Horiuchi to oven drying in excess of 90 degrees (but less than 100 degrees), as disclosed by Hetzler, in order to reduce the drying time via a known, predictable method.
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of WO 02/066387 (“Vetter”) and U.S. Publication No. 2011/0282185 (“Yanase”) as applied above, and further in view of U.S. Publication No. 2011/0137263 (“Ashmead”).
	Regarding Claim 6, Horiuchi discloses the invention substantially as claimed except that the glass sliding surface is rinsed with an organic solvent. However, Ashmead discloses that such syringes can be rinsed with an organic solvent, e.g. hexane (Par. 62) in order to ensure any lubricating oils are removed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to wash the syringe of Horiuchi with hexane solvent, as disclosed by Ashmead, in order to allow for any oils from the manufacturing process to be removed.



Claim(s) 1, 2, 4, 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of WO 02/066387 (“Vetter”).
Regarding Claims 1 and 4, Yoon discloses a method of treating a syringe assembly comprising:
Providing  a glass barrel (RE: the “cartridge” – see Title) having a glass sliding surface (RE: the cartridge interior) for sliding engagement with a complementary component (i.e. a syringe piston/stopper) of a syringe assembly;
Applying saturated steam during a sterilization cycle to heat the glass sliding surface followed by drying the syringe (Col. 3-4, see also Col. 2 to further categorize the application of steam within the context of the Yoon invention).
Examiner submits that the removal of glass particles (along with other particulate matter) from the sliding surface of the syringe will be understood to result in a reduction of both dynamic and static friction.
Yoon discloses the invention substantially as claimed except the saturated steam is maintained at a temperature at or above 120 degrees C for at least 60 minutes. Rather Yoon only recites a temperature above 120 degrees C for “45 min” during a sterilization procedure. However, such sterilization procedures are known to the art, see Vetter. Vetter discloses a method of autoclave sterilization of a syringe barrel including subjecting the barrel to steam at a temperature of 121 degrees C for a duration of up to 60 minutes (Pg. 2, Ln. 22-29). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the syringe in the method of Yoon to autoclave sterilization at a temperature above 120 degrees C for 60 minutes, as disclosed by Vetter, thereby ensuring that the syringe is sufficiently sterilized via the autoclave procedure to be rendered suited for medical use.
Regarding Claim 2, Yoon discloses the glass sliding surface is an interior surface of the glass barrel (see Fig. 1).
Regarding Claim 7, Examiner submits that the complementary component, which is not positively required, can comprise any of a syringe stopper or a syringe tip cap for use in combination with the syringe of Yoon.
Regarding Claims 8 and 9, Yoon discloses that the glass barrel contains therein purified water (i.e. WFI) which is removed prior to the drying process (See Col. 3 and 4).
Regarding Claim 10, Yoon as modified discloses the invention substantially as claimed except for explicitly disclosing that the recited steam washing process occurs in an “autoclave”. However, Vetter discloses that an “autoclave” is one particular apparatus known to be useful for sterilizing a glass syringe via the application of saturated steam within the context of the Yoon invention (see Pg. 2, Ln. 22-29, Vetter). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to place the syringe barrel into an autoclave prior to the application of saturated steam in the method of Yoon, as disclosed by Vetter, in order to accomplish the method step of steam sterilization prescribed by Yoon in order to ensure that the syringe is not contaminated and suited for medical use.
Claim(s) 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of WO 02/066387 (“Vetter”) as applied above, and further in view of U.S. Publication No. 2011/0137263 (“Ashmead”).
Regarding Claim 3, Yoon discloses the invention substantially as claimed except for explicitly disclosing that the syringe is “substantially free of silicone oil”. However, in the instant case such a washing method described by Yoon would generally be understood to ensure that no lubricant is present on the surface of the syringe. However, should Examiner’s arguments not be found persuasive the following is presented. Ashmead, for example, describes that in some syringes the pharmaceutical compound retained therein are known to be reactive to lubricant such that a lubricant free design is desirable, inclusive to silicone oil (Abstract). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to produce the syringe of Yoon in manner which ensures it is free from lubricants (including silicone oil), as disclosed by Ashmead, in order to ensure that the syringe can be used in applications wherein such lubricant would be undesireable and potentially reactive with the drug species to be retained therein.
	Regarding Claim 6, Ashmead discloses that such syringes can be ensured to be lubricant free via rinsing with an organic solvent, e.g. hexane (Par. 62). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to wash the syringe of modified Yoon (see Clm. 3) with hexane solvent, as disclosed by Ashmead, in order to allow for any oils from the manufacturing process to be removed.
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of WO 02/066387 (“Vetter”) as applied above, and further in view of U.S. Publication No. 2002/0164265 (“Hetzler”).
Regarding Claims 5, while Yoon provides for drying of the syringe Yoon does not explicitly suggest drying at 90 degrees C or higher. However, Hetzler discloses that after a syringe is autoclave sterilized it may be moved to a “drying oven” to be dried at a high temperature of at least 80 degrees C and preferably between 80 degrees C and 100 degrees C (Par. 24). It has been held that a range which overlaps with a claimed range obviates said range (see MPEP 2144). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the article of Yoon to oven drying in excess of 90 degrees (but less than 100 degrees), as disclosed by Hetzler, in order to reduce the drying time via a known, predictable method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/02/2022